
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
Supplemental Agreement


This supplemental agreement (Agreement) is made on this 3rd day of February 2010


BETWEEN
 
(1)                      TANGSHAN CAOFEIDIAN INDUSTRIAL ZONE MANAGEMENT
COMMITTEE, with its principal place of business at Tangshan Caofeidian
Industrial Zone, Tangshan, Bei, China (Party A)
Person in Charge: Liu Jianli
 
AND
 
(2)                      EMCORE CORPORATION, with its principal executive office
at 1600 Eubank Boulevard, Albuquerque, New Mexico, USA (Party B)
Legal Representative: Reuben Richards


WHEREAS
 
With the objective of promoting long-term development and based on the principle
of “cooperation for mutual benefit in pursuit of a win-win result”, IT IS HEREBY
AGREED as follows:


Party B undertakes to establish its China solar (CPV) manufacturing and
operations base site in Caofeidian Industrial Zone. Party A undertakes to grant
the following incentives and support to Party B:


(A)                      Party A shall cause Tangshan Caofeidian Investment Co.
Limited to provide up to the equivalent of US$3,300,000 of RMB denominated loans
to the Emcore solar CPV enterprise which shall be established in Caofeidian
Industrial Zone by Party B, such loan to be provided based on the financing
needs of such enterprise.


(B)                      Subject to payment of applicable enterprise income
taxes and value-added taxes, Party A shall provide full tax rebate for the first
2 years and partial rebate for the subsequent three years to the solar CPV
enterprise operating in the Caofeidian Industrial Zone, i.e., the enterprise’s
portion of enterprise income taxes and value-added taxes for the first two years
of profitability which are retained by Caofeidian Industrial Zone shall be fully
refunded by Caofeidian Industrial Zone and 50% of such taxes retained by
Caofeidian Industrial Zone for the subsequent third, fourth and fifth years
shall be refunded by Caofeidian Industrial Zone.


(C)                      If the enterprise referred to in Clause 3 above were to
lease Party A’s standard operating factories buildings in Caofeidian Industrial
Zone, Party A will exempt the rental for the first two years from the effective
date of the respective lease agreements and rent shall be imposed from the third
year onwards.
 
 
(D)                      Party A will provide reasonable assistance to Party B
in its negotiations with China Huaneng Group and other Chinese enterprises on
joint cooperation for the development of solar business in China.


(E)                      Subject to favourable policies adopted by the PRC
government, Party A will consider providing Party B with land use rights in the
future for the solar CPV operation base in Caofeidian Industrial Zone.



 
 

--------------------------------------------------------------------------------

 



SIGNED
by                                                                                     
 
By:      /s/ Yong Dong Liu       
Name: Yong Dong Liu          
Title:    General Manager       
 
for and on behalf
of                                                                           
TANGSHAN CAOFEDIAN
INDUSTRIAL                                                                           
ZONE MANAGEMENT
COMMITTEE                                                                                    
 
 
SIGNED
by                                                                                     
 
By:       /s/ Hong Q. Hou    
Name:  Hong Q. Hou                                                              
Title:    Chief Executive Officer       
 
for and on behalf
of                                                                                      
EMCORE
CORPORATION                                                                           
 
 
